DETAILED ACTION

Response to Amendment
This Office Action is in response to the Amendment filed 11 February 2021.
Claims 1, 7, 9, 17 and 20 have been amended.
Claim 19 was previously cancelled.
Claims 1-18 and 20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




.Applicant argues that Gresak and Rogers do not teach Applicants’ “analysis of fuel volume pumped and payments received”.  Respectfully, the Examiner agrees with Applicant.

Examiner’s Statement of Reasons for Allowance





Best U.S. References: Gresak et al., US Patent Application Publication 2010/0023162 A1 (“Gresak”) n view of Rogers et al., US Patent Application Publication 2014/0316723 A1 (“Rogers”)
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Independent Claims 1, 9 and 17 teach a fuel pump and fuel tank monitoring system and method that detects theft occurring at the fuel pumps.  The system is comprised of a plurality of fuel pumps each having a payment processing system, fuel sensor and a communication interface that communicates payment received and the amount of fuel pumped.  The plurality of fuel tanks are comprised of a fuel level sensor and a communication interface communicating the level of fuel within the tank.  A meter having a communication interface receives payments and the amount of fuel pumped from the fuel pump and the level of fuel within the fuel tank.  The meter determines if a theft has occurred at the plurality of fuel pumps by analyzing payments received at each of the plurality of fuel pumps, the level of fuel within each of the fuel tanks and the amount of fuel pumped from each fuel pump.  The combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion







Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687